DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martel, et al. (“Neural Sensors: Learning Pixel Exposures for HDR Imaging and Video Compressive Sensing With Programmable Sensors”, published in the IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 42, Issue 7, 7/1/2020).1 2	Regarding claim 1, Martel teaches an optical information reading device that reads a code attached to a workpiece, the optical information reading device comprising:	a camera (abstract) that captures an image of the code and generates a code image (Section 3.1);	a storage that stores a structure and a parameter of a neural network configured to estimate an ideal image corresponding to the code image generated by the camera (Section 4.1); and	a processor (Section 4.1) including an inference processing part that inputs the code image generated by the camera to the neural network configured using the structure and parameter stored in the storage and executes inference processing of generating the ideal image corresponding to the code image (Section 3.2), and 	a decoding processing part that executes first decoding processing of decoding the code image generated by the camera and second decoding processing of decoding the ideal image generated by the inference processing part, wherein the processor is configured to execute the inference processing by the inference processing part and the first decoding processing by the decoding processing part in parallel, and execute the second decoding processing by the decoding processing part after completion of the inference processing by the inference processing part (Section 4.2).	Regarding claim 2, Martel teaches the decoding processing part includes a core that executes the first decoding processing and the second decoding processing in parallel with different threads (Section 4.1: Algorithm 1).	Regarding claim 3, Martel teaches the decoding processing part includes a multi-core capable of executing the first decoding processing and the second decoding processing in different cores (Section 4.1).	Regarding claim 4, Martel teaches the decoding processing part includes a general-purpose core that executes extraction processing of extracting a code candidate region in which a code is highly likely to be present from the code image generated by the camera, and the first decoding processing of decoding a partial image extracted from the code image by the extraction processing (Section 4.1), and	the inference processing part includes an inference processing-dedicated core that inputs the partial image extracted from the code image by the extraction processing and executes the inference processing of generating an ideal image corresponding to the code image (Section 4.1).
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions, please see also the associated figures.
        2 See the 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.